 DECISIONS OF NATIONAL LABOR RELATIONS BOARDBoyles Galvanizing Company and Tony Sisneros.Cases 27-CA-5431 and 27-CA-5606November 30, 1978DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS PENELLOAND) TRUESDALEOn September 6, 1978. Administrative Law JudgesJames S. Jenson issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand briefs in support thereof and in answer to theGeneral Counsel's cross-exceptions. The GeneralCounsel filed cross-exceptions and a brief in supportthereof and in answer to Respondent's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order, as modified herein.We find merit in the Genral Counsel's contentionthat the Administrative Law Judge erred in failing tofind that the second-shift employees were unfair la-bor practice strikers and are entitled to protection assuch. Under established Board law, an unfair laborpractice strike is a strike precipitated in part by anemployer's unfair labor practice.' That a strike isprompted in part or even primarily by economic is-sues does not preclude a finding that unfair laborpractices are a contributing factor in the decision tostrike.3The strike in this case was clearly precipitatedby Respondent's unfair labor practice, since the day-crew employees struck immediately after and in re-sponse to their unlawful discharge by Respondent.Thus, since the strike was an unfair labor practicestrike and the second-shift employees joined thestrike, we conclude that the second-shift employeeswere also unfair albor practice strikers and thereforeare entitled to the protection accorded such employ-ees.4Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not to over-rule an Administrative Law Judge's resolutions with respect to credibilityunless the clear preponderance of all of the relevant evidence convinces usthat the resolutions are incorrect. Standard Dry Wall Products,. Inc. 91NLRB 544 (1950). enfd. 188 F.2d 362 (3d Cir. 1951). We have carefullyexamined the record and find no basis for reversing his findings.2 C E Stores, Inc., C & E Supervalue Division. 221 NLRB 1321 (1976).3Head Division. AMF, Inc., 228 NLRB 1406 (1977). Larand Leisurelhes.Inc., 213 NLRB 197 (1974).4The Board has found, with court approval. that when an employer'sAMENDED CONC'LUSIONs OF LAWWe make the following additional conclusion oflaw:"9. The strike which commenced on October 12,1977, was an unfair labor practice strike."TiE REMEDYHaving found that the second-shift employeesjoined the strike by Respondent's employees whichbegan on October 12, 1977, and which was caused byRespondent's unfair labor practices, we revise therecommended remedy of the Administrative LawJudge to require that, upon their application for rein-statement. Respondent shall reinstate the second-shift employees who participated in said strike totheir former positions or, if such positions no longerexist, to substantially equivalent positions, withoutimpairment of their seniority and other rights andprivileges, dismissing, if necessary, any persons hiredas replacements on and after October 12, 1977. If.after such dismissals, there are insufficient positionsremaining for all the striking employees who desirereinstatement, the available positions shall be distrib-uted among them., without discrimination because oftheir union membership or activities or participationin the strike, in accordance with seniority or withother nondiscriminatory practices as theretoforehave been applied by Respondent in the conduct ofits business at its Commerce City. Colorado, plant.Those strikers for whom no employment is immedi-ately available after such distribution shall be placedon a preferential hiring list with priority determinedamong them by seniority or by other nondiscrimina-tory practices as theretofore have been applied byRespondent in the conduct of its business at its Com-merce City, Colorado. plant, and thereafter, in accor-dance with such system, they shall be offered rein-statement as positions become available and beforeother persons are hired for such work. The Boardalso shall order that Respondent make the strikingemployees whole for any loss of earnings they mayhave suffered or may suffer by reason of Respon-dent's refusal, if any. to reinstate them by payment toeach of a sum of money equal to that which he nor-mally would have earned during the period from 5days after the date on which he applied, or shall ap-ply, for reinstatement to the date of Respondent'soffer of reinstatement to him, absent a lawful justifi-cation for Respondent's failure to make such offer.nonunit employees join the employer's unit employees in an unfair laborpractice strike the nonunit employees are also entitled to the protectionaccorded unfair labor practice strikers .. 1 R B v. C K. Smith & C('o. Inc.,569 F.2d 162 Ist (':r. 19771) enfg. 227 NILRB 1061 (1977). Afortiori, where.as here, the emplosees in the same unit join an unfair labor practice strike.they acquire the same status as the initial strikers530 BOYLES GALVANIZING COMPANYBackpay and interest thereon shall be computed inthe manner prescribed in F. W. Woolworth Company,90 NLRB 289 (1950), and Florida Steel Corporation,231 NLRB 651 (1977).'ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modifiedbelow, and hereby orders that the Respondent,Boyles Galvanizing Company, Commerce City, Col-orado, its officers, agents, successors, and assigns,shall take the action set forth in the said recom-mended Order, as so modified:I. Add the following as paragraph 2(c) and relet-ter the remaining paragraphs:"(c) Upon application, offer immediate and fullreinstatement to their former positions or, if thosepositions no longer exist, to substantially equivalentpositions, without prejudice to their seniority andother rights and privileges, to the second-shift em-ployees of Respondent who participated in the strikewhich began on October 12, 1977, and who have notalready been reinstated, dismissing, if necessary, anypersons hired as replacements by Respondent on orafter October 12, 1977. If after such dismissals suffi-cient jobs are not available for these employees, theyshall be placed on a preferential hiring list in accor-dance with their seniority or other nondiscriminatorypractices theretofore utilized by Respondent, andthey shall be offered employment before any otherpersons are hired. Make whole these employees forany loss of earnings they may have suffered or maysuffer by reason of Respondent's refusal, if any, toreinstate them in accordance with the terms of thisOrder, in the manner set forth in the section of thisDecision entitled 'The Remedy.'"2. Substitute the following for new paragraph 2(f):"(f) Notify the Regional Director for Region 27,in writing, within 20 days from the date of this Order,what steps Respondent has taken to comply here-with."3. Substitute the attached notice for that of theAdministrative Law Judge.See, generally. Ists Plumbing & Heating Co. 138 NLRB 716 (1962)APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had a chnace topresent evidence, the National Labor RelationsBoard has found that we violated the National LaborRelations Act and has ordered us to post this notice.The Act gives employees the following rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choosingTo engage in activities together for the pur-poses of collective bargaining or other mutualaid or protectionTo refrain from any such activities.In recognition of these rights, we hereby notify ouremployees that:WE WILL NOT interrogate you regarding yourunion interest or sympathies.WE WILL NOT lay you off, discharge you, re-duce your pay rate, or otherwise punish you be-cause you have engaged in union or other pro-tected concerted activities or because you havefiled charges under the Act.WE WILL NOT in any other manner interferewith, restrain, or coerce you in the exercise ofyour right to self-organization, to join or assistInternational Association of Bridge, Structuraland Ornamental Iron Workers or any otherunion, to bargain through representatives ofyour own choice, and to engage in other con-certed activities for the purpose of collectivebargaining or other mutual aid or protection orto refrain from any or all such activities, exceptto the extent permitted by Section 8(aX3) of theAct.WE WILL offer Tony Sisneros and the day crewterminated on October 12, 1977, their former orsubstantially equivalent positions, without preju-dice to their seniority or other rights and privi-leges, and WE WILL make them whole for anylosses in wages which they incurred as a result ofour discrimination against them, including lossof wages which Tony Sisneros incurred as a re-sult of his unlawful layoff on June 21, 1977, to-gether with interest.WE WILL. upon application, offer immediateand full reinstatement to their former positionsor. if those positions no longer exist, to substan-531 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtially equivalent positions, without prejudice totheir seniority and other rights and privileges, toall our second-shift employees who were onstrike on or after October 12, 1977, and whohave not already been reinstated, dismissing, ifnecessary, any persons hired by us on or afterOctober 12, 1977. If insufficient jobs are avail-able for these employees, they shall be placed ona preferential hiring list and they will be offeredemployment before any other persons are hired.BOYLES GALVANIZING COMPANYDECISIONSTATEMENT OF THE CASEJAMES S. JENSON, Administrative Law Judge: These caseswere heard before me in Denver, Colorado, on January 16,17, and 18, 1978. The complaint in Case 27-CA-5431 wasissued on July 22, 1977, pursuant to a charge filed on June23, 1977, and alleges an unlawful interrogation and thatTony Sisneros was laid off on June 21, 1977, because of hisunion or protected concerted activity. The complaint inCase 27-CA-5606 was issued on November 7, 1977, pur-suant to a charge filed on October 14, 1977, and amendedon November 4, 1977, and alleges an unlawful interroga-tion, the decrease of the rate of pay of Sisneros, the unlaw-ful discharge of the production crew for having engaged inprotected concerted activities, and the constructive dis-charge of Sisneros. Boyles Galvanizing Company, hereinthe Respondent, contends that Sisneros is a supervisorwithin the meaning of the Act; that Sisneros' layoff was forvalid business reasons; that he was not later constructivelydischarged but instead resigned his employment; and thatthe production crew walked out and engaged in a strike asopposed to being discharged. Respondent denies the al-leged unlawful interrogations and the decrease in Sisneros'pay rate. All parties were afforded full opportunity to ap-pear, to introduce evidence, and to examine and cross-ex-amine witnesses. Briefs were filed with the General Coun-sel and the Respondent and have been carefullyconsidered.Upon the entire record in the case,' and having consid-ered the post-hearing briefs, I make the following:FINDINGS OF FACTI. JURISDICTIONThe Respondent is engaged in the manufacture and saleof galvanized steel at Commerce City, Colorado, where itannually purchases and receives goods and materials val-ued in excess of $50,000 directly from points and placesoutside the State of Colorado. It is admitted and found onthese facts that the Respondent is an employer engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.In accordance with the stipulation of the parties, the official transcript ishereby noted and corrected.II. THE LABOR ORGANIZATION INVOLVEDInternational Association of Bridge, Structural and Or-namental Iron Workers is a labor organization within themeaning of Section 2(5) of the Act.1II. ISSUESThe issues are as follows: (I) Whether Sisneros is a su-pervisor within the meaning of the Act; (2) whether Pro-duction Superintendent Campos Villalobos, an admittedsupervisor, unlawfully interrogated an employee; (3)whether Sisneros was laid off in June 1977 because ofunion or protected concerted activities; (4) whether PlantManager Robert Sievers, an admitted supervisor, unlawful-ly interrogated employees; (5) whether Respondent unlaw-fully decreased Sisneros' rate of pay upon his return towork in August 19/'7; (6) whether Respondent dischargedits production crew on October 12, 1977, or the crewwalked off the job and engaged in a strike; and (7) whetherthe Respondent constructively discharged Sisneros on Oc-tober 12, 1977, or he quit his employment.IV. THE ALLEGED UNFAIR LABOR PRACTICESA. The SettingThe Respondent is engaged in manufacturing galvanizedirrigation pipe in Commerce City, Colorado, utilizing atwo-shift operation during the busy season and undergoinga reduction in force sometime during the summer months.Tony Sisneros, around whom most of the controversyherein lies, was first employed by the Respondent on April11, 1975, and was laid off on June 21, 1977.2 The GeneralCounsel contends the layoff was discriminatorily motivat-ed. Sisneros was employed again beginning August 4, andleft the Respondent's employ on October 12. The GeneralCounsel contends the circumstances causing Sisneros toleave on October 12 make for a constructive discharge.Should Sisneros be found to be a supervisor, as the Re-spondent contends, the complaint allegation covering thosetwo incidents must necessarily be dismissed, as must alle-gations covering Sisneros' interrogation about his unionactivities and the decrease in pay upon his return to workin August. For reasons set forth herein, I conclude thatSisneros was not a supervisor within the meaning of theAct. In addition to Sisneros, the General Counsel's wit-nesses included the following: Andres Villalobos, who be-came a temporary replacement on October I for Produc-tion Superintendent Campos Villalobos, an admittedsupervisor; Victor Rodriguez, classified as a paddler in theboilerroom; Levi (Sam) Esquibel, classified as a shippingand receiving supervisor, who left the Respondent's em-ploy on his own volition on or about September 15, Octo-biano Villalobos (Andres' brother), whose employee statusis not clear; and Manuel Herrera, a general laborer. Wit-nesses for the Respondent included General Plant Manag-er Robert Sievers, an admitted supervisor within the mean-ing of the Act; Tyrone Guilbeaux, customer relations man;2All dates herein are in 1977 unless otherwise stated.532 BOYLES GALVANIZING COMPANYIrene Urioste, plant secretary; and Young Ho Kim, main-tenance man, who, like Sisneros. the Respondent claims isa supervisor.B. The Supervisory IssueExcluding the personnel working in the office, while op-erating on a two-shift basis the Respondent employed onthe day shift eight galvanizing operators, two forklift oper-ators, three yardmen, one maintenance man, a shift super-visor, and a shipping and receiving supervisor. The nightshift consisted of a crew of eight galvanizing operators, oneforklift operator, one maintenance man, and a shift super-visor. Sisneros was first employed by the Respondent inApril 1975 as a shop foreman performing maintenancework at $3.50 per hour. Shortly after his hire, he becamethe shift supervisor on a galvanizing crew for 4 or 5 weeks,at which time he commenced wearing the white hat wornby supervisors. As he was unable to get the work out of theemployees as a shift supervisor, he returned to doing solelymaintenance work within a short time. Young Ho Kim washired as the second maintenance man in November 1975.While the record shows Sisneros trained Kim at the begin-ning, it fails to show he exercised supervisory authorityover Kim.3While Sisneros admitted production employeeswere assigned to assist Kim and him on major maintenancejobs, he denied that they worked under his authority orthat he was ever told he had supervisory authority overthem. Kim, who testified at the behest of the Respondent,did not refute this testimony. Sisneros specifically deniedthe possession of the authorities listed in Section 2(11) ofthe Act. While the record shows Sisneros was advised onAugust 3 that he was being recalled to "[ylour job as ShopForeman-Special Project," the evidence does not disclosehe possessed any more authority following his recall thanhe possessed before.The Respondent contends that "Mr. Sisneros could ef-fectively recommend hiring, discipline, and discharge ofemployees in both maintenance and production. He alsowas in a position that required him responsibly to directother employees. He viewed himself and was viewed byothers as a supervisor. Mr. Sisneros was expected to, anddid, exercise independent judgment."At the outset it should be noted that at no time duringthe hearing of these matters was there any testimony byeither the Respondent's or the General Counsel's witnessesthat Sisneros was ever advised that he possessed any of theindicia of supervisory authority listed in Section 2(11) ofthe Act. To the contrary, Sisneros testified he was nevertold he had such authority, and his testimony was not con-tradicted.To show that Sisneros possessed the authority to fire em-ployees, the Respondent introduced in evidence (Resp.Exh. 2) a "personnel action" sheet dated September 20,1976, relating to the termination of employee Ron Alvara-do. The document recites Alvarado's employment history3 While Kim testified Sisneros was his "boss" until a change in plantmanagers in October 1976, the extent of Sisneros' authority over him, if any,was not elicited. In any event, it appears that after October 4, 1976. theywere employed on an equal basis.from August 21, 1975, when he was first hired, until Sep-tember 20. 1976, when he was terminated for the thirdtime. The first termination was sometime between October16 and December 12, 1975 (when he was rehired), for "ex-cessive absenteeism and tardiness which resulted in de-creased production." It shows he was terminated again onAugust 27, 1976. for "essentially [the same] reasons." Theexhibit contains the signatures of four individuals, amongwhom were Campos Villalobos and Sisneros. Below theirsignatures the word "Supervisor" is typed. Respondent'sExhibit 3 is another "personnel action" sheet dated Sep-tember 20, 1976, attesting to the fact Alvarado had accept-ed the opportunity of medical attention extended as a re-sult of being struck on the head by a basketball on off-dutytime. This document contains the same signatures as ap-pear on the previously described "personnel action," andthe word "Supervisor" again appears below both the signa-tures of Campos Villalobos and Sisneros. Plant ManagerSievers testified that he terminated Alvarado on "the rec-ommendations of Mr. Sisneros as well as Mr. [CamposJVillalobos. Mr. Sisneros brought it to light, and I inquiredof Campos Villalobos and my investigations found ...hedidn't do anything and Mr. Sisneros very strongly felt thatthis man shouldn't be with Boyles." Sisneros admitted thathe had terminated Alvarado but that he had done so whenhe was a production shift supervisor in 1975 and that heceased his shift supervisor's job after that and returned tomaintenance and had nothing to do with the September 20,1976, termination of Alvarado. Thus, it is seen that there isa direct conflict in the testimony of Sievers and Sisneros. Aclose reading of Respondent's Exhibit 2 is an aid in de-termining which witness was telling the truth. Paragraphsnumbered 6, 7, and 8, which cover the September 20, 1976,termination, read as follows:6. During the month of August 1976, you were rehiredat the rate of $3.75/hour based upon a final agree-ment with your supervisor (C. Villalobos) and my-self (R. A. Sievers) that further display of insubor-dination, lack of job performance, or unexcusedtardiness and/or absenteeism would result in imme-diate dismissal.7. On 9-17-76, you called Mr. Villalobos at his resi-dence and asked for permission to report for workno later than 5:00 p.m. Not only did you neglect toappear for work as scheduled, but failed to call re-garding your whereabouts or when you expected toreturn to your job.8. Upon returning to work the evening of 9-20-76,you stated to C. Villalobos, T. Sisneros, and myself(R. A. Sievers), the reason for not attending workwas because you were engaged in the sale/purchaseof alcoholic beverages-which is an unexcused ab-sence. Furthermore, at the direction of your super-visor, C. Villalobos, you were directed not to oper-ate company forklifts without authorization,unauthorized absence from your work station andinterrupting fellow workers in the performance oftheir duties.It is noted that paragraph 6 refers to an agreement be-tween "your supervisor [C. Villalobos] and myself [R. A.533 DECISIONS OF NATIONAL LABOR RELATIONS BOARDSieversj" that certain conduct would result in immediatedismissal. Paragraph 7 speaks of Alvarado's telephone callto Villalobos and his failure to appear for work. Whileparagraph 8 recites that Sisneros was present when Alvara-do gave his unexcused reason for having failed to show upfor work, reference is again made to directions given Alva-rado by "your supervisor, C. Villalobos." Thus, while Siev-ers attempted to create the impression through his testi-mony that Sisneros recommended, and was the supervisorbehind, Alvarado's termination, the "personnel action" ofSeptember 20 betrays his testimony. It is clear from thedocument that Campos Villalobos was in fact Alvarado'ssupervisor, that the terimination was the result of breachesof job performance commitments made to Campos Villalo-bos and Sievers, and that Sisneros was not involved.4Ac-cordingly, I credit Sisneros over Sievers and find thatSisneros was responsible for Alvarado's termination in1975 but that he had nothing to do with the September 20,1976, termination.5In this regard, while it is recognizedthat the word "supervisor" appears under Sisneros' signa-tures on both "personnel action" forms, both the Boardand the courts have long recognized that the title of super-visor does not make one a supervisor within the meaning ofthe Act, that "the important thing is the possession andexercise of actual supervisory duties and authority." See,for example, N. L R.B. v. Southern Bleachery & Print Works,Inc., 257 F.2d 235, 239 (4th Cir. 1958).The Respondent contends that Sisneros, as a mainte-nance supervisor, has the authority to hire employees. Noprobative evidence, however, established that anyone withauthority ever advised Sisneros he had that authority orthat he ever hired an employee. The Respondent contendsSisneros possessed the same authority as Young Ho Kim,who hired at least three employees and discharged employ-ees after discussing their performance with Sisneros. Whenasked his position with Respondent, Kim testified he was a"maintenance man," but later said that Sievers had toldhim he was "maintenance supervisor." While testifying hehad hired some helpers in 1977 and fired one, he went onto explain that when he needed helpers "I asked Bob Siev-ers. He bring people. He say test new guys. I tested all ofthe guys. That man is good. That man is bad. I told Bob.He decided whether to hire or not. I gave a suggestion thisguy is good or not." Thus, it appears that Sievers selectedthe individuals to be tested and Kim then reported his eval-uation as to whether each individual's work was good orbad to Sievers, who made the decision to hire or not. Fur-thermore, it is clear that Sisneros, who worked the nightshift, had no helpers and hence no one to supervise. Kim4Campos Villalobos was not called as a witness to corroborate Sievers'testimony, nor was an explanation given for failure to call him. Accordingly,I conclude that the failure to call him warrants the inference that, if pro-duced, his testimony would not have supported the testimony of Sievers.See, for example, Fruehauf Trailer Co., I NLRB 68 (1935), reversed 85 F.2d391 (6th Cir. 1936), reversing circuit and enforcing the Board 301 U S 49(1937); Co/orfb Decorator Products, Inc., 228 NLRB 408, 409 (1977).In an investigatory affidavit, Sievers had stated as follows: "I told himISisnerosl the previous manager had offered him a production supervisor'sjob in May 1976. Again in October and November 1976, I1 offered him thesame job. He said, no, he wanted to stay in maintenance. He did not wantresponsibility as supervisor."also claimed he had fired an employee. Hlie acknowledgedthat Sisneros told him that he had to talk to Sievers beforethe individual could be terminated, which he did. WhetherKim only reported the man's transgression and was told bySievers to terminate him; whether he recommended theman be terminated, which recommendation was actedupon favorably by Sievers; or whether Sievers made anindependent investigation of the matter and consulted withothers as he testified he had done in the case of Alvarado'sdischarge is not revealed. In these circumstances, the evi-dence does not establish Kim possessed the authorityeither to independently hire or discharge or to effectivelyrecommend the hire or discharge of employees.The Respondent contends Sisneros possessed the author-ity to discipline employees, since he had been told, accord-ing to Sievers, "that if he were to observe a situation thatwas unsafe or not being done right, that he was to stop thesituation and go get the supervisor that that particular per-son reported to. He had the authority to report any wrongsituation to the person's supervisor and that supervisorwould take the corrective action." After making that state-ment, Sievers was aksed whether Sisneros had any directresponsibility for employees and replied "He had no peo-ple permanently assigned to him, no." Sisneros testified,and the record bears him out, that Sisneros attended safetymeetings as a maintenance representative and was active inpromoting safety around the plant. His concern with safetycarried over to his filing complaints with OSHA, since heclaimed he had been unable to get anything done aboutthem. He testified his authority with respect to safety de-rived from the fact "I constantly had to be repairing fork-lifts, and it was the operators that tore them up, and I tookthis up with Mr. Sievers, and supervisors that was over theforklift operators; but I had to repair the forklifts whenthey were down, and I was told-mainly in that area-thatif I see any abuse on-in the operation of the forklifts, thatI had a right to take it up with the supervisor, their super-visor." He testified he could either "ask" the forklift opera-tor to stop abusing the equipment, "or get the supervisor."In bearing and delivery-demeanor-Sisneros impressedme as an honest witness. On the other hand, Sievers' bear-ing and manner of testifying indicated to me that he wastailoring his testimony to make sure the facts pointed in thedirection of Sisneros being found a supervisor. Accord-ingly, I credit Sisneros' testimony regarding his authority-more appropriately called duty-to report any abuse ofequipment by forklift drivers to their supervisor. I havelittle doubt there probably exists at least a moral "duty" onthe part of every individual to report abuses of equipmentto someone in authority that can bring a stop to it; yet itcan hardly be aruged that every employee who makes areport to his supervisor which results in some disciplinaryaction is a supervisor. N.LR.B. v. Pilot Freight Carriers,Inc., 515 F.2d 1185 (5th Cir. 1975), cited by the Respon-dent, involved the authority of a dispatcher to force adriver to see a supervisor and is, in my view, inapposite.Moreover, I am bound by the Board's determination thatthe dispatchers, under the circumstances of that case, werenot supervisors.66221 NLRB 1026 (1975).534 BOYLES GALVANIZING COMPANYRespondent contends Sisneros and Kim directly super-vised production and other workers who were occasionallyassigned to assist in repairing the walkway around thepickling tank at 6-month intervals. Testimony was elicitedcovering two such instances of repair jobs, one lasting 2days and the other I day. It was not shown that eitherSisneros or Kim responsibly directed the production em-ployees, that any instructions they may have issued wereother than the type of routine instructions given by an ex-perienced employee to an inexperienced coworker, thatthey exercised any personnel authority over the productionworkers, or that the production workers looked upon themas supervisors. Further, it was not disputed that Sievers wasalways around during the repair jobs. However, even if itwere shown, which it was not, that Sisneros and Kim exer-cised some supervisory authority on a I- or 2-day basisevery 6 months, the Board has held that isolated or spo-radic instances of supervisory authority are insufficient tosupport a finding that an individual is a statutory supervi-sor. See, for example, Golden West Broadcasters-KTLA, 215NLRB 760 (1974); Highland Telephone Cooperative, Inc.,192 NLRB 1057 (1971); Commercial Fleet Wash, Inc.. 190NLRB 326 (1971).The Respondent contends that the color of the hat Sisne-ros wore is significant in showing he was a supervisor. Oncross-examination, Sisneros testified that white hats wereworn by supervisors, red by leadmen, and yellow by otheremployees. It appears from the record that when first hiredSisneros wore a red hat but after his "provisionary period"was given a white hat, which he wore during the 4 or 5weeks he was a shift supervisor. When he went to mainte-nance, he wore a red hat until one of the supervisors waseither discharged or quit, whereupon Sisneros filled in forhim and switched to wearing a white hat. After someonewas hired to replace the supervisor, Sisneros continuedwearing the white hat even though he returned to mainte-nance. Kim testified he wore a red hat. In these circunm-stances, I attached no significance to the color of the hateither Sisneros or Kim wore. The color of the hat onewears, like the title of supervisor, does not make one asupervisor within the meaning of the Act. The importantthing is the profession and exercise of actual supervisoryduties and authority.Respondent contends that only supervisors possess theauthority to requisition supplies and that since Sisneroscompleted material requisition forms, he was a supervisor.In support of this, the Respondent makes reference to amemorandum from Sievers to "All Supervisors" whichreads as follows:Effective immediately, no purchases are authorizedwithout submitting a Material Requisition to MikeHalloran or myself for approval. Additionally, abso-lutely no one is to generate a Purchase Order otherthan Mike or myself.Also, when leaving the plant to obtain parts, mate-rial, etc., you are requested to advise Mike or myselfas to your destination.Respondent then introduced a "Material RequisitionForm" signed by Sisneros, which recites on its face that itis "not a Purchase Order," and alleges this clearly shows hepossessed and exercised supervisory authority. Sisneros tes-tified without contradiction that the memorandum set outabove had been posted on a bulletin board and in thelunchroom where he had seen it and that he didn't recallever receiving a copy of it. I note in this regard that theonly individual to whom a copy was directed was MikeHalloran. the only individual other than Sievers who wasauthorized to "generate a Purchase Order." A close read-ing of the memo shows clearly that it does not state, as theRespondent alleges, that only supervisors are authorized toinitiate material requisitions. The import of the message isto the effect that material requisitions must be submitted toeither Sievers or Halloran who are the only individuals au-thorized "to generate a Purchase Order." Further, Sisnerostestified without contradiction that while he didn't knowwhether the production crew could complete a requisitionform, "Kim or the carpenters or anybody else could."Clearly the "Material Requisition" here is nothing morethan a request that certain materials be purchased. It is notthe placement of an order as is a "Purchase Order," whichcommits the Respondent's funds and which only Sieversand Halloran could "generate." In these circumstances, Ifind no significance in the fact Sisneros completed materialrequisition forms.The Respondent also alleges that the fact Sisneros at-tended supervisory meetings is indicative of his supervisorystatus. Whether Sisneros attended supervisory meetings is aquestion. While Sievers testified that both Kim and Sisne-ros attended a majority of the supervisory meetings, Ship-ping and Receiving Supervisor Levi (Sam) Esquibel, wholeft the Respondent's employ on September 15 of his ownchoice, testified that Sisneros did not attend supervisorymeetings. Sisneros acknowledged his attendance on amonthly basis at safety meetings and that some of themeetings covered "safety, wages, raises, promotions, trans-fers and production, quality and control," and that on atleast one occasion all of the production employees werepresent. He did not attend most of the meetings, however,since they were held in the daytime and he worked thenight shift. Sisneros' specific role in the meetings was notexplained. Received in evidence, however, was Respon-dent's Exhibit 9, which is an interoffice memo dated Au-gust 23, 1977, from "Ty Guilbeaux-Safety CommitteeChairman" regarding a "safety meeting" attended by Siev-ers, Guilbeaux, and Sisneros. The memo lists a number ofsafety suggestions which Sisneros had made and concludeswith the statement, "Management agreed to immediatelylook into these possible problems and assigned mainte-nance man, Tony Sisneros, to work at correcting them.[Emphasis supplied]" Thus, it is seen that in late August1977 "maintenance man" Sisneros was specially distin-guished from management. Further indicative to me of thefact Sisneros was not in actuality considered to be a super-visor is Respondent's Exhibit 19, a list containing thenames and job classifications of employees with their datesof hire and designating those laid off on June 21. WhileSisneros is listed, none of the supervisors' names is con-tained on the list. Also, Sisneros was paid on an hourlybasis and received additional compensation for overtimeworked, whereas supervisors are paid a monthly salary andreceive no overtime pay. On the basis of all of the fore-535 DECISIONS OF NATIONAL LABOR RELATIONS BOARDgoing, I conclude and find that Sisneros was not a supervi-sor within the meaning of Section 2(11) of the Act at thetime of the June layoff or when he subsequently left inOctober.C. Sisneros' LayoffParagraphs VI and VII of the complaint in Case 27-CA-5431 allege that on June 21 the Respondent laid off Sisne-ros because of his union or protected concerted activities.The Respondent claims "this charge ignores the realities ofa regularly recurring seasonal layoff and Mr. Sisneros' jobperformance and attitude in June 1977."As noted, Sisneros was hired on April 11, 1975, but wasnot laid off during the seasonal layoffs in either 1975 or1976. Prior to the June 21, 1977, layoff, according to Sisne-ros' uncontradicted testimony, "if he was down to oneman, it was me who worked prior to that [1977] layoff."Most of the Respondent's employees are of Mexican de-scent and do not understand or speak English. Conse-quently, in the early part of 1977, at a meeting of the em-ployees, Sievers designated Sisneros, Esquibel and PlantSecretary Irene Urioste, all bilingual, as the individualsfrom whom the non-English speaking employees shouldseek help. Thereafter, according to Sisneros, whom I credit,Sisneros approached Sievers on behalf of several of theemployees regarding their problems.In early June, Campos Villalobos, herein called Campos,was promoted to the position of production superinten-dent. Sisneros felt that he was better qualified for the joband that the Respondent had not followed company policyin promoting Campos instead of himself. He thereforewent to Sievers, vented his displeasure regarding Campos'promotion, and told Sievers that he "didn't have no choicebut to try to initiate a union" and to file a charge with theEqual Employment Opportunity Commission. Sievers re-sponded that Campos was better qualified for the job andthat it was Sisneros' prerogative if he wanted to contact theE.E.O.C. and the Union, and warned, "no campaigning oncompany time." 7 Sisneros then contacted the Union andpassed out authorization cards, which the night-shift em-ployees signed but the day shift did not. On or about June13, he also filed charges against the Respondent with boththe Colorado Civil Rights Commission and the E.E.O.C.That Sievers had more than a passing interest in Sisneros'threat to "initiate a union" is clear from Esquibel's testi-mony, which is not refuted, that in early June Sievers ques-tioned several supervisors about the Union and was toldthat one of them had heard Sisneros "talking with some-body," but he didn't know much about it.In early April Sievers wrote a corporation official re-garding the seasonal reduction in force, which he expectedwould occur "about June or early July." By memo datedApril 12, the corporate officer suggested that in laying offhe "recognize seniority, but keep those people who havethe skill and ability and desire to do the job." On June 21,another corporate officer, in confirmation of a conversa-tion the previous day with Sievers, suggested in writing that7 Based upon the composite testimony of Sievers and Sisneros.Sievers effect the layoff as quickly as possible. Accord-ingly, Sievers stated, an analysis was made of the individ-uals working in each category and the decision made re-garding which employees should be laid off. He testifiedthat he and Halloran concluded that one maintenance mancould more than adequately handle the maintenance workduring the layoff period. Sievers testified that with the as-sistance of Halloran he completed performance reviews onboth Sisneros and Kim and concluded that Sisneros shouldbe laid off and Kim retained.8While the language at thebottom of the performance evaluation forms contemplatesthe delivery of a copy to the affected employee and a dis-cussion concerning the contents, neither the report onSisneros nor that on Kim indicates they were discussedwith the employees, and Sisneros testified without contra-diction that the first he was aware of the form was onDecember 14 at a hearing before the Colorado Civil RightsCommission. The form gives Sisneros an overall perfor-mance rating of "average," with the "attitude" category(one of six categories listed) rated "below average." Kimreceived three "outstanding," two "above average," andone "average" rating, for an overall rating of "above aver-age."When the evening shift reported for work on June 21,Sievers called a meeting and announced they were laid off.After everyone else had left, Sievers told Sisneros he, too,was laid off. Sisneros protested, since he was the most se-nior employee in the plant, and demanded to know thebasis for his layoff. Dissatisfied with Sievers' response,Sisneros accused Sievers of laying him off because he had"gone to the Union" and filed a charge with the E.E.O.C.Sievers testified he told Sisneros that "I had done an evalu-ation and I thought Kim was best suited for the job." Hecontends that he had discussed with Sisneros his dissatis-faction with Sisneros' "quality and quantity of work andhousekeeping" and that his attendance entered into the de-cision to lay him off. Sisneros, on the other hand, deniedSievers had ever expressed dissatisfaction with the qualityand quantity of his work or housekeeping or with his atten-dance. It is noted in this regard that Sievers, who evidenceda propensity for issuing citations for a variety of purportedwork infractions following Sisneros' reemployment in Au-gust, issued no citations prior to the June 21 layoff for hisalleged transgressions.9Further, neither those reasons norSisneros' alleged deficient attendance records were given toSisneros as reasons for his layoff selection. Nor was Siev-ers' attempt to portray Sisneros' work as inferior to that ofKim convincing. He claimed Kim complained to himabout Sisneros' work and that Sisneros complained aboutKim's work, yet it was only through leading questions byRespondent's counsel that Kim testified, rather unconvinc-ingly, that he had ever found fault with any of Sisneros'work, and there is doubt in my mind that he even reportedto Sievers the single instance related on the record. On theother hand, Sisneros testified convincingly to faults withKim's work. On direct examination Sievers testified that8 There is no evidence performance reviews were completed on any of theother employees.While Sievers testified other employees had received written warnings,he acknowledged Sisneros did not receive any until after his return in Au-gust.536 BOYLES GALVANIZING COMPANYfrom his "observation and production sheets" he had de-termined that Kim was performing more work than Sisne-ros. On cross-examination, he claimed Kim did 20 to 30percent more work than Sisneros, which he based on "per-sonal observations of myself and others." It is significant inthis regard that no production sheets or other witnesseswere called to corroborate his claim. Of further signifi-cance is the fact that Sisneros' employment record showshe had progressed financially from $3.50 per hour whenhired in April 1975 to $5.35 per hour at the time of layoff.Sievers testified that another factor that entered into hisdecision to lay off Sisneros was that "there had been acouple of points in time when his [Sisneros'] statement tothe effect that he was possibly or feasibly trying to put alittle garage together; to open a garage or gas station." Helearned this, he stated, in late 1976. Sisneros testified, how-ever, that he had owned a half interest in a repair shopsince 1967 or 1968 but that he didn't work there, nor hadhe ever told Sievers he intended to quit to go into the ga-rage business.Based upon the foregoing, I find that Sisneros' layoff onJune 21 was not motivated by the reasons advanced by theRespondent. I find it significant that Sisneros' selection forlayoff for the first time, and before any written complaintshad been registered against him, followed closely on theheels of his union organization activities and filing of anE.E.O.C. charge. I am convinced that the motivating forcein the Respondent's action was its desire to punish and/oreliminate Sisneros because of his activities in initiating aunion organizing campaign. In the circumstances of thiscase, particularly the shifting and unconvincing nature ofthe reasons proffered by the Respondent, such an inferenceseems appropriate under the rationale of the court in Shat-tuck Denn Mining Corporation (Iron King Branch) v.N.LR.B., 362 F.2d 466, 470 (9th Cir. 1966):Actual motive, a state of mind, being the question, itis seldom that direct evidence will be available that isnot also self-serving. In such cases the self-serving dec-laration is not conclusive; the trier of fact may infermotive from the total circumstances proved. Other-wise no person accused of unlawful motive who tookthe stand and testified to a lawful motive could bebrought to book. Nor is the trier of fact ... requiredto be anymore naif than is a judge. If he finds that thestated motive for a discharge is false, he certainly caninfer that there is another motive. More than that, hecan infer that the motive is one that the employer de-sires to conceal-an unlawful motive-at least where...the surrounding facts tend to reinforce that infer-ence ...Here, "the surrounding facts" preponderate in favor of afinding that the Respondent, in laying off Sisneros on June21, was motivated by the knowledge that Sisneros hadsought assistance from the Union and had protested thepromotion of Campos through the filing of charges withthe E.E.O.C., and that the reasons advanced by the Re-spondent are false. Accordingly, by engaging in such con-duct, the Respondent violated Section 8(a)(3) and (I) of theAct.D. Sisneros' RecallSisneros filed the charge in Case 27-CA-5431 on June23. By letter dated August 3, Sievers wrote him as follows:Tony,Improvement in business and future commitmentsfrom our bigger customers present a need for us to callback all employees who are currently on layoff.Your job as Shop Foreman-Special Project will beavailable to you through Monday August 8, 1977 withregular employee status which includes: same rate ofpay, including shift differential, fringe benefits, andcontinuation of your seniority.If you have not returned to work by Tuesday, Au-gust 9, 1977 it will be necessary for us to put a replace-ment person in that position.I look forward to hearing from you as quickly aspossible.He returned to work on August 4 at $5.30 per hour onthe day shift, despite the assurance in the August 3 letterthat he would receive the same rate of pay, "including shiftdifferential," as his prelayoff rate, which had been $5.35per hour.Sievers admitted, when questioned by the General Coun-sel as an adverse witness, that Sisneros was paid $5.35 perhour prior to the general layoff, because he agreed to worka flexible schedule.' Sievers testified that while Sisneroshad been assigned to the night shift he also worked from"one day up to one or two months" on the day shift with-out forfeiting any wage increment as a shift differential.When questioned later by Respondent's counsel, Sieverscharacterized 5 cents in Sisneros' pay rate as a shift differ-ential, which was withdrawn when he returned on August4, since he was no longer on the day shift. Respondent'sExhibit 20, Kim's employment record, shows that Kim,who worked only on the day shift, commenced receiving$5.35 per hour on January 24, 1977. Asked by Respon-dent's counsel to explain why Kim was receiving $5.35 perhour while Sisneros was recalled at only $5.30, Sievers tes-tified, "Well, it was because Mr. Sisneros was absent withan injury to his back in '77, in January to April or May,and at that time Kim progressed because he was on thepayroll getting paid on a daily basis. It is a matter of per-centages you give them on merit." As evidenced by Re-spondent's Exhibit 7 (Sisneros' earnings record), Sisneroswas not absent during the early months of 1977, as Sieversclaimed. Accordingly, I do not credit his attempt to explainwhy Kim, working on the day shift, was making the samerate of pay as Sisneros, who was receiving a shift or flexibleschedule differential of 5 cents while working on the nightshift. Instead, it appears the standard pay rate for mainte-nance men in June was $5.35 per hour, which is the rateSisneros received whether working on the day or nightshift, and when Respondent recalled Sisneros on August 4at $5.30 per hour, contrary to its offer contained in therecall letter, it did so not for the reason Sievers claims butfor the very reasons he was laid off on June 21, plus the10 There is no evidence to indicate Sisneros was not recalled to work aflexible schedule.537 DECISIONS OF NATIONAL LABOR RELATIONS BOARDadditional factor that he had filed the charge in Case 27-CA-5431 on June 23. The rationale set forth in ShattuckDenn Mining Corp., supra, again applies. Accordingly, Ifind Respondent violated Section 8(a)(1) as alleged in para-graph VIII of the complaint in Case 27-CA-5606.In what respects the duties and authority, if any, of shopforeman-special projects differed from those possessed bySisneros as a maintenance man was not explained on therecord. It does not appear, however, that Sisneros' duties orauthority changed in any way, even though Sievers tried tocreate the impression with Sisneros that his recall was as asupervisor. In this regard, about a week after Sisneros wasrecalled, Sievers met with Sisneros, Kim, and three super-visors regarding a variety of subjects, including safety, andasked if there was any more talk about a union. Sisnerosresponded that the employees had asked him about theUnion and that he had told them "that the way I wasreinstated, that I could not talk Union," apparently be-cause he believed he had been recalled to a supervisoryposition. Sisneros then testified, without contradiction, thatSievers stated "that we couldn't let the Union come in, usfrom supervision." Sisneros testified he then stated "thatwe could not stop them. It's against the law. So he [Sievers]said that we didn't need a second party in there becausethere would be other problems, union dues, and all of this;but I was the only one that spoke about the union, becauseeverybody had asked me about the union." However, asfound earlier, the record does not show that Sisneros pos-sessed the authorities after his recall that would warrant afinding that he was a supervisor. Accordingly, I find thatthe interrogation recited above violated Section 8(a)(1) ofthe Act as alleged in paragraph V of the complaint in Case27-CA-5606.E. Interrogation by Campos VillalobosParagraph V of the complaint in Case 27-CA-5431 al-leges that on or about June 17 Campos Villalobos interro-gated employees concerning their union sympathies. VictorRodriguez testified without contradiction that he signed a"green card," identified as a union authorization card,which Sisneros gave him in September. After that, Campos"asked where was the green card that I had signed." Rodri-guez responded that he had returned it to Sisneros. Cam-pos, an admitted supervisor, did not testify. The basicpremise in situations involving the questioning of employ-ees about union activities is that such questions are inher-ently coercive by their very nature even though the ques-tioning took place in the absence of a specific threat orpromise of benefit by their supervisor. Crown ZellerbackCorporation, 225 NLRB 911 (1976). While there is a vari-ance between the date alleged in the complaint and thedate established by the evidence, the Respondent was ap-prised of the issue and had full opportunity to be heard, toexamine and cross-examine witnesses, and to introduce ev-idence. Haynes Stellite Company, Division of Union CarbideCorporation, 136 NLRB 95, 98 (1962). Accordingly, I findthat the variance in the dates is not fatal and that there ismerit to the allegation that Respondent violated Section8(a)(1) of the Act.F. Sisneros' Separation on October 12Paragraphs IX and X of the complaint in Case 27-CA-5606 allege that Sisneros was constructively discharged onOctober 12 because of his union activities and/or becausehe filed charges under the Act. The Respondent claimsSisneros voluntarily quit his employment on October 12because he was angry over a directive from Sievers to re-move immediately his personal property from companypremises.A background is required to properly assess events thathappened on October 12. As related earlier, herein, Sisne-ros, whom I have found not to be a supervisor, was dis-criminatorily laid off in June because of his activities ininitiating a union organizing campaign. I have found fur-ther that the Respondent unlawfully reduced his rate ofpay when he was recalled from layoff and shortly thereaf-ter expressed antiunion sentiment and unlawfully interro-gated him regarding the Union. It is in this context that thefollowing additional events occurring after Sisneros' recallmust be viewed.While Sievers testified he had issued written warnings toother employees between the time he became plant manag-er in 1976 and Sisneros' recall in August, he acknowledgednone had been issued to Sisneros. Although he claimed hehad verbally warned Sisneros during that period, Sisnerosdenied the earlier warnings or that his work had ever beencriticized. Having observed Sievers' penchant for issuingwarnings following the advent of union activities by Sisne-ros, I must conclude there is some relation between thoseevents. In this regard it is noted that within the first weekof Sisneros' return to work, as found earlier, Sievers ques-tioned Sisneros, Kim, Guilbeaux, and Campos regardingany more talk about the Union and had told them thatsupervision couldn't let the Union in. A day or two afterthat, Sisneros received his first written warning, GeneralCounsel's Exhibit 9, dated August 10, for "Habitual Fail-ure to Complete Daily Maint. Record." Kim received anidentical warning. The record shows that on March 10Sievers had issued to both Sisneros and Kim an interofficememo reading:SUBJECI: Time RecordingEffective this date, it will become necessary for youto record what activities you expended your time onand how many hour [sic] on each. Entries are to bemade on a daily basis using the attached time sheetand placed in your file tray located in the general of-fice at the end of your shift.It is clear from Kim's testimony that he hadn't complet-ed the daily maintenance record form "for a couple ofmonths" prior to the issuance of the warning and thatwhen "I got this form ...I got a little mad." It appearsfrom the testimony that when Sisneros returned after thelayoff the Respondent no longer had a supply of the forms.Further, Sisneros credibly testified that when he returnedin August he asked Kim if he was still filling out the reportsand that Kim told him he hadn't for quite some time, thatthey had run out of forms. In its brief, counsel for theRespondent devoted approximately a page to arguing thatSisneros did not learn from Kim until after the warning538 BOYLES GALVANIZING COMPANYhad been issued that he hadn't been filling out the dailymaintenance time record. When initially questioned on thispoint by Respondent's counsel, Kim testified, "Yes, I re-ceived this paper [warning] after I talked to Tony." [Em-phasis supplied.] Asked again by Respondent's counselwhether he had talked to Sisneros "[albout filling out theseforms before or after you got that warning," Kim respond-ed "No, I received this paper after I talked to him." Notuntil Respondent's counsel resorted to the use of leadingquestions was it possible to extract the "Yes" answer indi-cating he hadn't told Sisneros about not filling out theforms until after the warnings were issued. In these circum-stances, I credit Sisneros and find that Kim's initial re-sponse was true-that he told Sisneros, prior to the warn-ing, that he had not completed the form for a couple ofmonths. When called in by Sievers to receive the warning,Sisneros tried to explain that Kim had told him that theywere not filling them out any more and that there were notany forms. Sievers threatened him with disciplinary actionif it happened again.On October 23, Sisneros received the following "Inter-office memo" from Sievers, characterized by the Respon-dent as a warning:SuvsEcr: HousekeepingOn August 18, 1977, we discussed housekeeping. Itwas pointed out that in taking out panels around thebuilding, you were creating debris. I asked you topick-up this debris because it poses not only poorhousekeeping, but safety hazards as well.As of this date, this debris remains untouched.Please correct the situation by day's end.It appears that on August 16 or 17 Sisneros was engagedin the special project of cutting a doorway through the wallof a building and in doing so left some panels and otherpieces of metal in the area adjacent to the building. Sieverstestified he'd discussed the matter of debris lying aroundwith Sisneros on several occasions and it wasn't taken careof, so he wrote the memo of August 23 "to show that I hadspoken to him on August 18." Sisneros, whom I credit,denied Sievers had discussed the matter with him prior tothe issuance of the memo. He testified that upon receivingthe memo he asked both Gilbeaux and Shipping and Re-ceiving Supervisor, Esquibel to inspect the area and see ifthey could see anything hazardous, and that neither could.While Gilbeaux testified he had observed some metalpanels on the ground, he failed to characterize them as"hazardous," and it was Respondent's counsel, not Gil-beaux, who termed the panels "debris." I]On September 8, Sisneros received two warnings or cita-tions. One deals with safety equipment and reads as fol-lows:This citation is for failure to use proper safetyequipment provided for working on the tower. Thisequipment was purchased as requested to insure prop-er safety conditions in this work area, it must be used.This is a final warning, should it occur again, disci-plinary action will be taken.Sievers testified Sisneros and Kim "had been warned ver-a Esquibel was not questioned regarding the matter.bally many times about using that safety equipment." Heinitially testified that "on the day this citation was given,Rim did wear the equipment." Later he claimed both menhad been observed working without the safety equipmentthat day. If, as he testified, both men had been "warnedverbally many times about using that safety equipment," Ifind it significant no written warnings were issued untilafter Sisneros' union activity was known to Respondent.Insofar as Kim's also receiving warning, I am convincedSievers was attempting to add a legitimate air to the warn-ings and citations issued to Sisneros by also issuing warn-ings to Kim. In this regard Kim testified, as noted hereto-fore, that when he received the warning on failure tocomplete the daily maintenance records he "got a littlemad."The second "warning" Sisneros received on September 8reads:SUSJEC: Unauthorized use of Company EquipmentThis will confirm our conversation of 9/8/77, re-garding unauthorized use of company forklifts for per-sonal use. Specifically being the off loading of yourcamper onto your trailer.Further unauthorized use of company equipmenton material will result in disciplinary action.The undisputed evidence shows that Sisneros had kept thecamper at the plant premises and stayed in it many nightsso that he would be available in case of emergencies. Fur-ther, he had used the forklift previous to September 8 foron- and offloading both the camper and some pickup truckracks he owned which were used to haul pipe for the Re-spondent and to deliver handrails to customers, all withoutany objection on the part of Sievers. Not until after Sisne-ros' involvement with the Union and the filing of thecharge in Case 27-CA-5431 was there any objection.Also in September, some of the employees approachedSisneros about talking to Sievers on their behalf regardingraises. While Sisneros didn't want to get involved, heagreed to approach Sievers on their problems if they wouldsign a petition designating him as their representative onissues of safety, layoffs, promotions, demotions, transfers,compensation, and pay raises. Seventeen employees signedsuch a petition on September 23.Evidence shows that a few days later Sisneros talked toGilbeaux, who testified that Sisneros told him, "These peo-ple want me to represent them." He approached Gilbeauxbecause Gilbeaux "was always a witness to everything thattook place between me and Sievers, I thought he would goin there with me, but he didn't." While Gilbeaux denies heread the petition, I am satisfied he knew what it was andresponded, as Sisneros testified, that "he was sure Sieverswouldn't accept it." as indeed Sievers did not when it waspresented to him by Sisneros. Sievers' reaction when Sisne-ros told him that the employees had named him as theirspokesman and that he wanted to talk about some raisesthe employees had coming was that Sisneros "shouldn't getinvolved ...because [he] was getting well paid." Sisnerosthen tried unsuccessfully to call Jerry Martin, a corporateofficial in Texas, and left a message that "there was a lot oflabor tension, and I wanted to talk about my hours beingcut down since I returned to work."539 DECISIONS OF NATIONAL LABOR RELATIONS BOARDBy interoffice memo dated June 8, all employees werenotified as follows:SuBJEcr: Personal PropertyWe have just been advised by our insurance compa-ny that no personal property is to be stored on compa-ny premises. Therefore, any employee with personalbelongings on company property must remove themby Friday, June 10th. It should be noted that removalof such items is not to be done on company time.Nevertheless, Sisneros' camper, the subject of the Septem-ber 8 warning regarding unauthorized use of companyequipment, and a pickup rack belonging to Sisneros butused for company business remained on the plant premiseswithout objection. On October 11, Sievers ordered Sisnerosto remove the pickup rack from the plant premises. Sisne-ros testified there was a plant breakdown that day and hewas unable to get it done. The following morning Sieversapproached Sisneros several times regarding removal of therack, the last time telling him "if I didn't take the damnrack out of there, he would give me time off to do so."While Sievers testified he had asked Sisneros to remove therack "almost on a weekly or daily basis from like April,"Sisneros testified the subject hadn't been mentioned beforeOctober 11. Sisneros was the more convincing witness, andI credit him over Sievers. The issue of removal of personalproperty didn't arise until the June 8 interoffice memo, soit is unlikely Sievers would have commenced making anissue over it in April as he testified. Further, the rack wason the plant premises in the first place for the benefit of theRespondent, and I deem it unlikely Sievers would haveever sought its removal unless there was, as I find, a reasonwhich transcends the expressed reason, the June 8 memo. Iam convinced and find that Sievers' attitude with respectto the removal of the rack was part and parcel of his planto harass Sisneros until he quit his employment, as he didon October 12. Sisneros was afraid that if he continuedworking for Respondent Sievers would aggravate him tothe point that something bad would happen. He told Gil-beaux he could no longer stand the way he was being ha-rassed and then quit his employment.In addition to the foregoing, the General Counsel alsocalls attention to the fact that Sisneros' hours of overtimework and number of service calls were reduced followinghis recall in August, while he made more service calls priorto the June layoff than Kim, following the August recallKim received more service calls than he did. Prior to thelayoff, Kim expressed a dislike for working nights and saidhe would quit before doing so; therefore Sisneros made amajority of the service calls. After his recall, Sisneros askeda night supervisor to call him when there was a breakdownso he could make up hours. He testified he was told thesupervisor "had been instructed not to call me on servicecalls unless they couldn't get hold of Kim." 12 Examinationof the payroll records of Sisneros and Kim lends credenceto Sisneros' claim. They show that for the payroll periodsfrom March 27 through June 26 (when the layoff oc-curred), Sisneros worked 75.70 hours of overtime and re-12 The maintenance men were guaranteed 4 hours' pay for each service oremergency call.ceived 12 service calls to 61.60 hours overtime and 3 servicecalls for Kim. Between his August 4 recall and October 12,Sisneros worked less than I hour of overtime and had twoservice calls, whereas Kim worked 8.4 hours overtime andhad six service calls. The reduction in overtime and num-ber of service calls had an additional adverse effect onSisneros' wages, over and above his reduced rate of pay onrecall.In Crystal Princeton Refining Company, 222 NLRB 1068(1967), the Board held:There are two elements which must be proved to es-tablish a "constructive discharge." First, the burdensimposed upon the employee must cause, and be in-tended to cause, a change in his working conditions sodifficult or unpleasant as to force him to resign. Sec-ond, it must be shown that those burdens were im-posed because of the employee's union activities.To recap, the Respondent learned in June that Sisneroshad contacted the Union; shortly thereafter he was laid offfor reasons which I find were unlawful; he was recalledfollowing the filing of a charge alleging the discriminatorylayoff; the recall, contrary to a statement in the recall let-ter, was at a rate less than that he had received prior to thelayoff and to a different shift; thereafter he received fewerovertime hours and fewer service calls, confirming evi-dence that the night supervisor had been instructed to giveservice calls to Kim instead of Sisneros; he was unlawfullyinterrogated about the Union shortly after his recall; Siev-ers expressed antiunion sentiment; within a couple of daysafter his recall, Sisneros received the first of several warn-ings, all of which, I conclude, were issued for the purposeof harassing Sisneros to the point that he would leave Re-spondent's employ; Sisneros spoke to Sievers on behalf ofother employees and on September 23 was designated by17 of the Respondent's employees to represent them, a factknown to Sievers, and Sievers refused to discuss the otheremployee's problems with him. It is evident to me, and Ipreviously found, that the June layoff was precipitated by adesire to punish and/or eliminate Sisneros because of hisunion activities and that the Respondent's changed atti-tude toward Sisneros after his recall is nowhere explainedexcept as retaliation against him for having filed the unfairlabor practice charge against the Respondent and for hiscontinued activities on behalf of the Union and for hisprotected concerted activities on behalf of the other em-ployees. I am convinced, under all the circumstances, thatthe harassment and changed working conditions were de-signed to, and did, cause changes in Sisneros' working con-ditions so unpleasant as to force him to resign. As theseburdens were imposed because of his union and other pro-tected concerted activities and for having filed a chargewith the Board against the Respondent, the Respondent,by its discriminatory treatment, caused the termination ofSisneros' employment on October 12 and thereby construc-tively discharged him in violation of Section 8(a)(3), (4),and (I) of the Act. United Service Corporation, d/b/a ForestPark Ambulance Service, 206 NLRB 550 (1973). Respon-dent did not remedy its original discriminatory layoff bythe August recall and must now offer Sisneros the appro-priate remedy. It shall therefore be recommended that540 BOYLES GALVANIZING COMPANYSisneros be offered reinstatement to his former, or a sub-stantially equivalent, position and be made whole for anyloss of pay suffered by reason of the discrimination againsthim since the date of the discriminatory layoff. KinterBrothers, Inc., 167 NLRB 57 (1967).G. Production Crew's Separation on October 12Paragraphs VI and VII of the complaint in Case 27-CA-5606 allege the unlawful discharge of the production crewon October 12 for engaging in protected concerted activi-ties. The Respondent contends the production crew werenot terminated but instead engaged in a strike, as evi-denced by statements and signs which appeared outsidethe Respondent's premises.The day production crew reported for work the morningof October 12 at 7 o'clock, and at 8 o'clock they went onbreak. When Sievers arrived, shortly thereafter, he admon-ished the crew to start work. Later, the production crewsent Andres Villalobos and Sisneros to find out why Siev-ers had "scolded" them. They returned and reported Siev-ers wouldn't talk to them. The crew then sent them back toask about raises. The two men reported back that Sieverssaid he wanted more production.Following the lunchbreak, and at about the same timeSisneros left, a number of the day shift, including AndresVillalobos, herein called Andres, and Rodriguez, went totalk to Sievers."3Sievers asked Plant Secretary Urioste toact as interpreter. While Sievers testified the assembledmen didn't respond to his question regarding what theywanted, Urioste testified the men stated they were walkingout because they wanted more money. Andres and Rodri-guez both testified that they told Sievers they wanted totalk about pay raises and that Sievers immediately wentout of the office and punched their timecards. Accordingto Sievers, he told the men, "If you are not going to work,I'll have to punch you out. I can't pay you for not work-ing"; and as they started to leave he said "If you leave, youare not coming back." 14 Andres testified that as Sieverswas punching out the timecards "[h]e said that weshouldn't return; that we didn't have work anymore." Ro-driguez testified that as Sievers was punching the timecards"he said that he didn't want any of us back to work." Ur-ioste, who was translating, testified initially that the em-ployees had stated they were walking out. On cross-exami-nation, she conceded she didn't recall the employees sayingthey were going to walk out, but that was the message shegot.i5She testified that they said they wanted more moneyand wanted Sisneros to act as their spokesman and thatSievers, in addition to asking them if they were sure ofwhat they were doing stated "that they wouldn't have theirjobs back or don't come back or something like that." Theemployees then left the building.'6Sisneros, Andres, andOctobiano Villalobos returned and asked Sievers if het Sievers testified there were at least five employees present.14 Respondent claims there had been rumors of the walkout the previousda In an investigatory affidavit given a board agent. Rodriguez stated theemployees told Sievers they were going on strike for more money.While the Respondent contends a part of the production crew hadengaged in a walkout prior to this conversation. I am not convinced thatany employees that may have been observed outside the gate immediatelywanted to talk, Upon receiving a negative response, theyleft. Picketing commenced outside the gate with three im-promptu signs painted on pieces of corrugated cardboardreading:I. BOYLES IS UNFAIR MORE $$2. BOYLES IS NOT SAFE3. BOYLES MAL TRATO HUELGA 17While it appears several employees from the second shiftcame into the plant and indicated a desire to work on Oc-tober 12, they ultimately left the premises without doing so.At least two employees returned to work at a later date.The record does not disclose, however, whether the latterwere from the first or second shift or whether they weretaken back as new employees.The Respondent contends that the employees had al-ready staged a walkout at the time the first productioncrew talked to Sievers on October 12 and that when hespoke of "no more work" if the employees went on strikehe spoke in reaction "to a fail accompli. " Whether or notthe employees indicated to Sievers that they were going toengage in a strike in support of their request for raises, theyhad not at that point done so. It is clear they approachedSievers in a group for the purpose of gaining a wage in-crease-clearly a protected concerted activity. His re-sponse, in his own words, was "If you leave, you are notcoming back," conveying clearly the message, as Andres,Rodriguez, and Urioste testified, that if they did engage ina protected concerted activity they would no longer havejobs. Thus, the testimony clearly reveals in Sievers' state-ment and his conduct an ultimatum that they cease theirconcerted activity-whether voicing a request for wage in-creases or engaging in a strike in support of wage increas-es-or be discharged. By such conduct Respondent inter-fered with, restrained, and coerced the first- or day-shiftemployees in the exercise of their statutory rights in viola-tion of Section 8(aXl) of the Act. See, for example, Subur-ban AMC/Jeep, Inc., 211 NLRB 454 (1974). I conclude,however, that the second-shift employees, none of whomworked thereafter, were not discharged but became strikerswhen they declined to report for work that afternoon.Upon the entire record, I make the following:CONCLUSIONS OF LAWi. The Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. By interrogating employees concerning their unionsympathies, the Respondent has engaged in unfair laborpractices within the meaning of Section 8(aXl) of the Act.4. By laying off Tony Sisneros because of his union andprotected concerted activities, Respondent has engaged inafter Sisneros left were not second-crew employees due to report for workshortly.7 Translation: Strike on a count of bad treatment.541 DECISIONS OF NATIONAL LABOR RELATIONS BOARDunfair labor practices within the meaning of Section 8(a)(3)and (I) of the Act.5. By discharging the day production crew for engagingin protected concerted activities, Respondent has violatedSection 8(aXl) of the Act.6. By decreasing Tony Sisneros' rate of pay because ofhis union activity and because he filed charges under theAct, Respondent violated Section 8(aXI), (3), and (4) of theAct.7. By constructively discharging Tony Sisneros becausehe engaged in union and protected concerted activity andbecause he filed charges under the Act, Respondent vio-lated Section 8(aX3), (4), and (1) of the Act.8. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYFor the purposes of effectuating the policies of the Act,it will be recommended that Respondent be ordered tocease and desist from engaging in the unfair labor practicesfound and from interfering with, restraining, or coercing itsemployees in any other manner.Further, it will be recommended that Tony Sisneros andthe day crew be offered immediate and full reinstatementto their former positions or, if those positions no longerexist, to substantially equivalent positions, without preju-dice to their seniority and other rights and privileges, andthat they be made whole for any loss of earnings and otherbenefits suffered because of Respondent's discriminationagainst them by payment to each of a sum of money equalto that which he normally would have earned absent theunlawful discrimination, with backpay and interest com-puted under the established standards of the Board in ac-cordance with the formula set forth in F. W. WoolworthCompany, 90 NLRB 289 (1950), with interest thereon as setforth in Florida Steel Corporation, 230 NLRB 651 (1977)."It is also recommended that Respondent make availableto the Board, upon request, all payroll and other records tofacilitate checking the amount of earnings due.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER '9The Respondent, Boyles Galvanizing Company, Com-merce City, Colorado, its officers, agents, successors, andassigns, shall:1. Cease and desist from:(a) Interrogating employees concerning their union sym-pathies.(b) Decreasing the pay rate of employees, or in anyother manner discriminating against them in regard totheir tenure, terms, or conditions of employment, becauseSee, generally, Isis Plumbing 4 Heating Co., 138 NLRB 716 (1962).IS In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings.conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.of their union or other protected concerted activities or forfiling charges under the Act.(c) Laying off and/or discharging employees for engag-ing in union or protected concerted activities or for filingcharges under the Act.(d) In any other manner interfering with, restraining, orcoercing its employees in the exercise of the rights of self-organization, to form labor organizations, to join or assistInternational Association of Bridge, Structural and Orna-mental Iron Workers, or any other labor organization, tobargain collectively through representatives of their ownchoosing, and to engage in concerted activities for the pur-pose of mutual aid or protection as guaranteed in Section 7of the Act, or to refrain from any or all such activities,except to the extent that such rights may be affected by anagreement requiring membership in a labor organization asa condition of employment, as authorized in Section8(aX3) of the Act.2. Take the following affirmative action, which will ef-fectuate the policies of the Act:(a) Offer Tony Sisneros and the day-crew employeeswho were discharged on October 12, 1977, immediate andfull reinstatement to their former positions, dismissing, ifnecessary, anyone who may have been hired or retained toperform the work which they had been performing prior totheir unlawful discharges or, if their positions no longerexist, to substantially equivalent positions, without preju-dice to their seniority or other rights and privileges, andmake them whole for any loss of pay they may have suf-fered as a result of the discrimination against them, in themanner set forth above in the section entitled "The Rem-edy."(b) Make Tony Sisneros whole for any loss of pay hemay have suffered as a result of his unlawful layoff on June21, 1977, in the manner set forth above in the section enti-tled "The Remedy."(c) Preserve and, upon request, make available to theBoard and its agents, for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records neces-sary to analyze and determine the amounts of backpay dueto these employees under the terms of this Order.(d) Post at its Commerce City, Colorado, facility copiesof the attached notice marked "Appendix." 20 Copies ofsaid notice, on forms to be provided by the Regional Di-rector for Region 27, after being duly signed by an author-ized representative, shall be posted by the Respondent im-mediately upon receipt thereof, and be maintained by it for60 consecutive days thereafter, in conspicuous places, in-cluding all places where notices to employees are custom-arily posted. Reasonable steps shall be taken by the Re-spondent to insure that said notices are not altered,defaced, or covered by any other material.(e) Notify the Regional Director for Region 27, in writ-ing, within 20 days from the date of this Order what stepsthe Respondent has taken to comply herewith.20 In the event that this Order is enforced by a judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."542